Citation Nr: 1533480	
Decision Date: 08/06/15    Archive Date: 08/20/15

DOCKET NO.  11-11 262	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for low back disability, claimed as pinched nerve, including as secondary to the service-connected left knee disability.


ATTORNEY FOR THE BOARD

M. Young, Counsel


INTRODUCTION

The Veteran served on active duty from January 2001 to April 2007.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision by the Waco, Texas, Department of Veterans Affairs (VA) Regional Office (RO) that denied service connection for pinched nerve.  In March 2010 the Veteran submitted additional evidence in support of her claim.  In August 2010 the RO issued a rating decision that confirmed and continued the denial of service connection for pinched nerve, and denied service connection for left knee pain.  A June 2015 rating decision granted service connection for left knee patellofemoral syndrome (claimed as left knee pain) with an evaluation of 10 percent effective January 5, 2010.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Upon review of the record, the Board finds that additional development is necessary in this case.

The Veteran claims her currently diagnosed low back disability is directly related to service and alternatively as secondary to her service-connected left knee disability.  Specifically, she asserts she injured her low back in service during basic training and received treatment therein.  The low back injury caused a sharp stabbing pain across the lower back down to the left knee.  Her service enlistment examination is silent for any history or diagnosis of a low back disability.  Service treatment records (STRs) show that in April 2001, she complained of low back pain (on lower left side) since one month prior.  She stated she had been seen for low back pain before.  The April 2001 STR noted that intermittent low back pain was first noted during basic training.  It was also noted she reported radicular pain into the back of the hamstring.  The diagnosis was low back pain.  In March 2003, the Veteran sustained a contusion to the sacrum/coccydynia sprain (tailbone injury) when someone pulled a chair out from under her and she fell to the floor.  A service separation examination is not of record.

March 2010 private treatment records from Scott and White note the Veteran was seen complaining of back pain.  She related a history of sciatica over the left side, which she stated started in 2001.  The diagnosis was low back pain, appears to be from sciatica.

In a March 2010 written statement, the Veteran's husband noted that he has witnessed the Veteran suffering from chronic lower back pain (extending to her left knee).  The Veteran's service buddy, in a March 2010 statement noted that she witnessed the Veteran in pain and the Veteran had explained to her that the pain stretched across her lower back to the back of her left leg.  

On July 2010 VA spine examination, the Veteran reported that she had sharp pain in the low back going down the left knee.  The onset of the pain was after road-march when she carried heavy equipment.  She also reported that she injured her tailbone in service.  The diagnosis was lumbar spine strain with sciatica.  The examiner opined that the Veteran's current low back pain is less likely (less than 50/50 probability) caused by or a result of the incident of back pain noted in military service, in April 2001.  The examiner noted that the Veteran's service medical records indicate she had a history of back problems prior to service and there were complaints of back pain in service.

The Board finds the July 2010 VA examiner's opinion inadequate for rating the Veteran's claim for a low back disability.  Although the VA examiner provided a medical opinion concerning whether current low back disability is etiologically linked to military service, the explanation of rationale he provided is not clear and appears make assumptions contrary to the evidence in the record.  For example, the examiner concluded the Veteran has a history of back problems prior to service based on a notation in an April 2001 STR that "she has been seen for this before[.]"  The April 2001 STR notes a one-month history of low back pain and actually provides an explanation for that statement, as it notes that low back pain was first noted during basic training (this is consistent with the Veteran's statement that she had back pain in basic training).  In addition, subsequent to the 2010 examination report, the Veteran's left knee disability was service-connected.  Therefore, on remand, the supplemental medical opinion should address the Veteran's contention that current low back disability was caused or aggravated by the service-connected left knee disability.  

Accordingly, the case is REMANDED for the following action:

1.  Please obtain any updated VA and private treatment records regarding the back.

2.  Please obtain a supplemental medical opinion (with examination only if deemed necessary by the opinion provider) to determine the etiology of the Veteran's current low back disability, diagnosed as lumbar spine strain with sciatica (claimed as pinched nerve).  The Veteran's entire record must be reviewed by the opinion provider in conjunction with the examination.  Any indicated tests or studies should be conducted.  Based on review of the record, the opinion provider should provide an opinion that responds to the following:

(a) With respect to the diagnosed lumbar spine strain with sciatica, the opinion provider is requested to offer an opinion as to whether it is at least as likely as not (a 50% or greater probability) that such disability was incurred in or had onset during active duty service, or that it is otherwise causally related to the Veteran's active duty service.

In answering this question, please discuss the Veteran's in-service complaints, treatment and diagnoses of low back pain and contusion to the sacrum/coccydynia sprain.  For purposes of this opinion, the opinion provider should take as fact that the Veteran's back was sound at entrance into service.

(b) With respect to the diagnosed lumbar spine strain with sciatica, the opinion provider is requested to offer an opinion as to whether it is at least as likely as not (a 50% or greater probability) that such disability was caused by the Veteran's service-connected left knee disability.

(c) With respect to the diagnosed lumbar spine strain with sciatica, the opinion provider is requested to offer an opinion as to whether it is at least as likely as not (a 50% or greater probability) that such disability was permanently aggravated (worsened in degree of severity) by her service-connected left knee disability.  (Please be sure to separately and specifically address the questions of causation and aggravation.)

The opinion provider must explain the rationale for all opinions provided.  The opinion provider should take into consideration that the Veteran is competent to report in-service and post-service symptom experiences.

2.  After completion of the above and any further development deemed necessary, review and readjudicate the claim on appeal.  If it remains denied, issue an appropriate supplemental statement of the case and afford the Veteran the opportunity to respond.  The case should then be returned to the Board, if in order, for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




